DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/26/2022.  As directed by the amendment: claims 6 and 10 have been amended, claims 1-5 have been cancelled and new claim 11 has been added. Thus, claims 6-11 are presently pending in this application, and currently examined in the Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stent elements comprising helically aligned adjacent rhombus shaped closed cells of equal size (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, which, on lines 10-11, sets forth the parameter of “the stent elements are configured to have a radial resistive force of 18 N/cm or more after implantation in the vein”; however, this parameter was never mentioned, in the originally filed disclosure of the current application at hand, with regard to the inventive concept, i.e. the device and/or method, of the current application.  Specifically, the only time, in the entire specification of the current application at hand, the parameter/limitation of a radial resistive force being 18 N/cm or more was mentioned is in paragraph [0077], where it is directed towards a general concept, i.e. it states “Typical balloon-expandable metal stents (BES) have a much higher radial resistive force, sometimes above 18 N/cm.”.  However, nowhere in the entire disclosure of the current application at hand is it ever mentioned, or suggested, that the stent element of the current invention has, or is configured to have, “a radial resistive force of 18 N/cm or more after implantation in the vein”, as set forth in the claim.  Furthermore, on lines 12, 15 and 16, it is set forth that the closed cell structure, making up the stent element(s), is/has a rhombus shape; however, this has never been mentioned in the originally filed disclosure.  Specifically, the term “rhombus” is never actually used/mentioned anywhere in the entire originally field specification of the current application at hand; instead the specification describes the closed cells as being “diamond shaped”.
Regarding claim 10, which sets forth the parameter of “the rhombus shaped closed cells have circular keyhole shaped corners” (emphasis added); however, this parameter was never mentioned in the originally filed disclosure of the current application at hand.  Specifically, it has never been set forth, in the entire specification of the current application at hand, that the closed cells are rhombus shaped, and said rhombus shaped cells have circular keyhole shaped corners.
Regarding claim 11, which sets forth the parameter of “the vein is the superior vena cava, brachiocephalic vein, left iliac vein, left renal vein, or ovarian vein”; however, this parameter was never mentioned, in the originally filed disclosure of the current application at hand, with regard to the inventive concept, i.e. the method for maintaining/enhancing blood flow, of the current application.  Specifically, the background section of the current application at hand describes a plethora of different types of diseases associated in/with veins, including in the above-mentioned veins; however, nowhere in the description of the current invention, i.e. in the summary and/or the detailed description sections, is a method of maintaining or enhancing blood flow through a vein, wherein the vein is a superior vena cava, brachiocephalic vein, left iliac vein, left renal vein, or ovarian vein, ever mentioned.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Papp et al. (US PG Pub. 2013/0268045), hereinafter Papp, in view of Byrne et al. (WO 2018/052878), hereinafter Byrne.
Regarding claim 6, Papp discloses a method for maintaining or enhancing blood flow through a vein/peripheral vessel comprising implanting a balloon-expandable multi-element venous stent within a vein/peripheral vessel at a target location, wherein the venous stent comprises multiple bioresorbable venous stent elements (351, 352, 353/406, 408, 410) spaced such that the stent elements do not touch one another; wherein the venous stent is expanded using a balloon (350/400) to a larger diameter at the target location, illustrated in Figures 5 and 8A-8C ([0014]; [0020]; [0099], Lines 1-3 & [0148] – [0151] – it is to be noted that Papp states the device/stent can be implanted into/used to treat peripheral vessels, which include/encompass veins, thereby meeting the claimed limitation of the stent being implanted within a vein); wherein the stent elements are formed from a bioresorbable polymer material ([0226], Lines 1-2); wherein the stent elements are configured to provide temporary, rigid, radial support to the vein following implantation, wherein the stent elements are configured to have a radial resistive force of 18 N/cm or more after implantation in the vein, illustrated in Figure 30 ([0090]; [0100] & [0249]); wherein the stent elements comprise helically aligned adjacent rhombus shaped closed cells of equal size, illustrated in Figures 5, 8A-8C and 26A-26B ([0120], Last 7 Lines); wherein the stent elements have a thickness of approximately 250 microns or more, and struts forming sides of the rhombus shaped closed cells between the helically aligned adjacent rhombus shaped closed cells have a width of approximately 250 microns or more ([0097], Lines 1-2 & [0244], Lines 2-3); however Papp does not specifically disclose the expanded larger diameter of the stent is larger than the diameter of the vein/peripheral vessel at the target location.
	However, Byrne teaches an expandable implant/stent, which has a diameter, in an expanded configuration, that is larger than the diameter of the vessel which it is implanted in, in order to provide a traction fit within the vessel ([0018], Last 2 Lines).
	In view of the teachings of Byrne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method of Papp to include expanding the stent to a diameter larger than the diameter of the vein/peripheral vessel at the target location, in order to provide a traction fit for the stent within the vein/peripheral vessel.
Regarding claim 7, Papp in view of Byrne disclose the method of claim 6, wherein Papp further teaches the venous stent further comprising a therapeutic drug to prevent/attenuates cell activation, cell proliferation, atherosclerotic changes and/or thrombosis (Papp: [0021], Lines 1-2).
Regarding claim 8, Papp in view of Byrne disclose the method of claim 6, wherein Papp further teaches the bioresorbable polymer material comprises poly(L-lactic acid) (PLLA), poly(D,L-lactic acid) (PDLLA), semicrystalline polylactide, polyglycolic acid (PGA), poly(lactic-co-glycolic acid) (PLGA), poly(iodinated desamino tyrosyl-tyrosine ethyl ester) carbonate, polycaprolactone (PCL), poly(hydroxybutyrate), poly(trimethylene carbonate), polyethylene terephthalate, polyvinyl pyrrolidone, or combinations thereof (Papp: [0226]).
Regarding claim 9, Papp in view of Byrne disclose the method of claim 6, wherein Papp further teaches the radial rigidity of the stent is slowly attenuated as its structural polymer is unlinked and metabolized such that the stent slowly becomes more flexible causing adaptation and remodeling of the vein and restoration of the vein's elasticity (Papp: [0101]).
Regarding claim 10, Papp in view of Byrne disclose the method of claim 6, wherein Papp further teaches the rhombus shaped closed cells have circular keyhole shaped corners, illustrated in Figures 23B, 26A and 26B.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Papp in view of Byrne as applied to claim 6 above, and further in view of Hirose et al. (US Patent No. 5,449,342), hereinafter Hirose.
Regarding claim 11, Papp in view of Byrne disclose the method of claim 6, wherein Papp further teaches enhancing blood flow through a peripheral vessel (Papp: [0099]); but does not specifically teach the peripheral vessel is a superior vena cava, brachiocephalic vein, left iliac vein, left renal vein, or ovarian vein.
	However, Hirose teaches that it is well-known in the art that an iliac vein is considered a peripheral blood vessel (Column 1, Lines 39-42). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method of Papp in view of Byrne to include enhancing blood flow through an iliac vein, since Papp discloses enhancing blood flow through a peripheral vessel, and it is well-known in the art, and iterated by Hirose, that an iliac vein is considered a peripheral vessel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,828,184. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a balloon-expandable, bioresorbable, vascular stent comprising stent elements that are spaced such that they do not touch one another, formed from a bioresorbable polymer material, and having helically aligned adjacent diamond shaped closed cells, wherein the stent element have a radial force/rigidity of approximately 15 N/cm or more.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. Applicant argues the rejection of independent claim 6, as currently amended, as being unpatentable over Papp in view of Byrne, stating that neither Papp, nor Byrne, teach the newly added parameters of the closed cells being rhombus shaped, struts forming sides of said rhombus shaped closed cells between helically aligned adjacent rhombus shaped closed cells having a width of approximately 250 microns or more and the stent element having a radial resistive force of 18 N/cm or more.  Examiner respectfully disagrees with applicant’s assertions.  As detailed in the rejection section above, Papp teaches all the above-mentioned parameters, specifically rhombus shaped closed cells are illustrated in, at least, Figures 5, 8A-8C and 26A-26B.  It is to be noted that the term “rhombus” is never actually used/mentioned in the originally field disclosure of the current application at hand, instead describing the closed cells as being “diamond shaped”; and according to the Collins Dictionary, the definition of “rhombus” is “an equilateral parallelogram, esp. one with oblique angles”, while the definition of “diamond (shape)” is “a shape with four straight sides of equal length where the opposite angles are the same, but none of the angles is equal to 90°”.  Thus, for the purpose of examination, the term rhombus is equated to the term diamond; and, again, Papp clearly teaches/states the closed cells are diamond shaped, illustrated in, at least, Figures 5, 8A-8C and 26A-26B and mentioned, at least, on the last 7 lines of paragraph [0120], of Papp.  Moreover, Papp also teaches the struts forming sides of the rhombus/diamond shaped closed cells between the helically aligned adjacent rhombus shaped closed cells have a width of approximately 250 microns or more (Papp: [0097], Lines 1-2 & [0244], Lines 2-3); and further teaches the stent elements having a radial resistive force of 18 N/cm or more, illustrated in the graph of Figure 30 (it is to be noted that 18 N/cm is equivalent to 1.8 N/mm).  Thus, the rejection of independent claim 6 as being unpatentable over Papp in view of Byrne is deemed to be proper since all the claimed limitations are taught by the prior art; and therefore, the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774